Citation Nr: 1542791	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for maxilla bone loss.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970, to include recognized combat service in Vietnam.  He was awarded the Purple Heart Medal with Bronze Star, the Bronze Star Medal with Gold Star and Combat "V" device, the Vietnam Campaign Medal with device, and the Vietnam Service Medal with FMF combat insignia, in connection with his Vietnam service.  He had further active service from February 22 to May 10, 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for maxilla bone loss and assigned an initial noncompensable disability rating.  

In April 2011, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned.  A transcript of the hearing is in the claims file.  

In September 2011, the Board denied the Veteran's claim.  The Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court endorsed a joint motion for remand filed by both parties to the case, vacated the Board's September 2011 decision and remanded the matter for further evidentiary development.  The matter was remanded by the Board for action in accordance with the joint motion in October 2012, May 2013, and October 2014.  The matter is again before the Board for adjudication.

The record before the Board consists of the Veteran's electronic claims files known as Virtual VA and the Veterans Benefits Management System.






FINDING OF FACT

The Veteran's service-connected maxilla bone loss is manifested by bone loss of less than 25 percent as a result of traumatic injury, which is as likely as not unable to be replaced by prosthesis.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for maxilla bone loss are met. 38 U.S.C.A. § 1155  (West 2015); 38 C.F.R. § 4.150, Diagnostic Codes 9915 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a 20 percent rating is warranted for his service-connected maxilla bone loss.  Both his and his attorney's statements indicate that a rating of 20 percent, and no higher, is being sought.  In particular, the parties agreed at the time of the joint motion that the Veteran's service connected maxilla bone loss is less than 25 percent, and that the Veteran is seeking a compensable rating under Diagnostic Code 9915.  A 20 percent rating is the only compensable rating under this applicable rating criteria.  Because the Veteran's claim is being granted to a point of his satisfaction, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2015).

As noted in the Board's prior remands, as well as the joint motion of the parties, the applicable rating schedule for bone loss of half or less of the maxilla is contained in 38 C.F.R. § 4.150, Diagnostic Code 9915, which provides for a noncompensable evaluation when bone loss is less than 25 percent and is replaceable by a prosthesis.  Assignment of a 20 percent rating is warranted for maxilla bone loss of less than 25 percent that is not replaceable by a prosthesis.  The parties agree in this case, and the evidence shows, that the Veteran indeed has maxilla bone loss of less than 25 percent as a result of his in-service dental trauma during combat operations in the Republic of Vietnam.  The question remaining in this appeal is whether the Veteran's maxilla bone loss is replaceable by prosthesis.

The VA medical opinions relied upon by the RO and the Board in its 2011 decision were deemed inadequate to answer this question.  See joint motion of the parties.  Thus, the Board remanded the matter in October 2012.  A VA examination report later in October 2012 merely indicated "not applicable" when answering the question as to whether the Veteran's maxilla loss is replaceable by prosthesis.  This opinion is of no probative value in this analysis.  The claim was, therefore, remanded again in May 2013, after which a November 2013 addendum report was associated with the file.  In this report, the examiner indicated that the "Veteran's maxilla loss (associated with extraction of tooth #7) was not measurable clinically or radiographically during his examination on 10/31/2012.  The maxilla loss was consistent with normal resorption/atrophy after 30+ years.  The maxilla loss is replaceable by prosthesis."  The examiner, in this report, failed to assess the Veteran's disability in light of the complete record and seemingly based the opinion only on the October 2012 findings.  Further, the examiner failed to render an opinion as to whether the Veteran's maxilla loss, "as it has existed at any time during the course of this claim and appeal," is replaceable by prosthesis.  There was also no explanation as to why the existing maxilla bone loss is replaceable by prosthesis.  This examination was also deemed inadequate for rating purposes and the matter was remanded again in October 2014.  This examiner again provided an addendum in May 2015, which essentially repeated the prior opinion with little to no additional explanation provided.  The examiner merely restated the conclusory opinion and discussed the various options that were available to the Veteran for repair of the combat missile wound to his face.  The examiner was presumably referring to the options available at the time of the 1968 incident, which does not speak to the severity of the disability some 47 years later.  Moreover, the examiner suggested that another reason for the conclusion that prosthesis is possible is that the Veteran "received a new bridge from teeth #6-8 on 11/07/2007."  First, the Board recognizes the Veteran's June 2015 statement indicating that he did not receive a replacement bridge in 2007.  The Board also reviewed the clinical dental records within the claims file which do not include any record of a 2007 replacement bridge.  Thus, it appears that a part of the examiner's opinion is based upon an inaccurate factual premise.  Accordingly, this opinion must be rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, even if a new bridge was provided, the Board is unclear as to how this substantiates the opinion that prosthesis is possible.  Thus, despite many attempts, the RO has failed to obtain an adequate opinion on the question of whether the Veteran's maxilla bone loss is replaceable by prosthesis.

The Veteran in June 2015 also indicated that he requested that his current bridge be replaced with a prosthesis which would replace the missing maxilla as well as the missing tooth.  The Veteran indicated that he twice asked his dentist about this option and that both times the dentist refused.  The Board's review of the Veteran's clinical dental records indeed reveals that the Veteran made these inquiries.  A February 2014 dental note shows that the Veteran's primary dentist recommended staying with the current fixed bridge.  In December 2014, a dental note shows that the dentist advised the Veteran that replacement with a dental implant is not recommended.  In February 2015, a dentist noted the Veteran's request, with an indication that no implant is indicated.  While these records do not definitively indicate an inability to utilize prosthesis to replace the maxilla bone loss, there is undoubtedly a recommendation against it.

In sum, the record before the Board includes VA opinions that are entirely inadequate for use in this analysis, as well as clinical records showing a general recommendation against replacement of maxilla bone loss with prosthesis.  At the very least, given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's maxilla bone loss is replaceable by prosthesis.  The evidence is at least in equipoise.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 9915 are met.  As this is the benefit the Veteran was seeking, the Board finds that the award of this 20 percent rating satisfies his appeal in full.  


ORDER

The Board having determined that the Veteran's maxilla bone loss warrants a 20 percent rating throughout the initial rating period, the benefit sought on appeal is granted subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


